United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                     February 13, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 03-60431
                              Summary Calendar


                               SABU HOSSAIN,

                                                                Petitioner,

                                   versus

                  JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                Respondent.



                 Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A73 185 803


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Sabu    Hossain    petitions   for   review   of   the    Board   of

Immigration Appeals’ (BIA) summary affirmance of the Immigration

Judge’s   (IJ)     decision   to   deny   his   application    for    asylum,

withholding of removal, and relief under the Convention Against

Torture (CAT).     Hossain challenges the IJ’s determination that his

testimony was not credible, and he also takes issue with the IJ’s




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
alternative determination Hossain is not entitled to asylum even if

his testimony is assumed to be truthful.

          On a petition for review of a BIA decision, this court

reviews factual findings for substantial evidence and questions of

law de novo.       See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444

(5th Cir. 2001).    “The substantial evidence standard requires only

that the BIA’s decision be supported by record evidence and be

substantially reasonable.”    Omagah v. Ashcroft, 288 F.3d 254, 258

(5th Cir. 2002).

          This court gives great deference to an IJ’s decision

concerning an alien’s credibility.    See Efe v. Ashcroft, 293 F.3d

899, 905 (5th Cir. 2002).    The IJ’s determination that Hossain was

not credible is a reasonable interpretation of the administrative

record and is therefore supported by substantial evidence.      See

Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).        Absent credible

evidence, the BIA has no basis upon which to grant asylum.   See id.

Because Hossain’s lack of credibility is an adequate ground for

affirming the BIA’s denial of Hossain’s asylum application, there

is no need to address the alternative holding that even if Hossain

were credible he would not be eligible for relief.    See id.

          Hossain has waived any issues relating to the BIA’s

denial of withholding of removal and its denial of relief under the

CAT by failing to address them in his brief.          See Calderon-

Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

          Hossain’s petition for review is DENIED.

                                  2
3